DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-8, 10-16, 18-22, and 24-25 are pending.
Allowable Subject Matter
Claims 1-8, 10-16, 18-22, and 24-25 are allowed.

The following is an Examiner’s Statement of Reasons for Allowance: 
Claim 1 contains the following subject matter that is neither taught nor suggested by the prior art, either alone or in combination: 
an input sensing circuit wherein 
the first line comprises: a first lower line having a first length; a first upper line having a second length, wherein
the second line comprises: a second lower line having a third length; and a second upper line having a fourth length, wherein 
the difference between the first length and the second length is less than the difference between the third length and the fourth length.


Claim 11 contains the following subject matter that is neither taught nor suggested by the prior art, either alone or in combination: 
a display device wherein 
the first line comprises: a first lower line having a first length; a first upper line having a second length, wherein
the second line comprises: a second lower line having a third length; and a second upper line having a fourth length, wherein 
the difference between the first length and the second length is less than the difference between the third length and the fourth length.

Claim 19 contains the following subject matter that is neither taught nor suggested by the prior art, either alone or in combination: 
an input sensing circuit comprising 

a first upper line overlapping the first lower line and having a third length, a second upper line overlapping the second lower line and having a fourth length, wherein
a difference between the third length and the first length is less than a difference between the fourth length and the second length.

The most relevant prior art is Kang (US 2014/0152910) in view of Won (US 2021/0066401) which teaches a touch input panel having sensor connection lines that comprising the claimed first upper and lower line and the second upper and lower line.
Kang in view of Won does not teach the claimed length relationships between the first and second upper and lower connection lines. 
Prior art was not found teaching the difference between the first lower line length and the first upper line length is less than the difference between the second lower line length and the second upper line length. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Douglas M Wilson whose telephone number is (571)272-5640. The examiner can normally be reached 1000-1900. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Douglas M Wilson/           Examiner, Art Unit 2694    


/PATRICK N EDOUARD/           Supervisory Patent Examiner, Art Unit 2694